UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


In re Federal National Mortgage
Association Securities, Derivative, and                MDL No. 1668
"ERISA" Litigation




Federal Housing Finance Agency as                      Civil Case No. 07-1173 (RJL)
Conservator for the Federal National
Mortgage Association v. Raines, et al.
 Kellmer III

                                           O~ER                             ~
         For the reasons set forth in the Memorandum Opinion, it is this22 day of July, 2010,
hereby
         O~ERED       that Fannie Mae's Omnibus Motion to Dismiss James Kellmer's
Third Complaint for Lack of Subject Matter Jurisdiction, or, in the Alternative, on the
Ground of Claim Preclusion [Civ. No. 07-1173, Dkt. #24] is GRANTED; it is further
         O~ERED       that the Individual Defendants' Motion to Dismiss James Kellmer's
Complaint for Lack of Subject Matter Jurisdiction, or, in the Alternative, on the Ground
of Claim Preclusion [Civ. No. 07-1173, Dkt. #28] is GRANTED; it is further
         O~ERED       that Kellmer's Motion for Clarification, or, in the Alternative, for
Relief from Judgment Pursuant to Fed. R. Civ. P. 60(b) [Civ. No. 05-37, Dkt. #27] is
DENIED; it is further
         ORDERED that FHFA's Motion for Approval of Voluntary Dismissal Without
Prejudice or, in the Alternative, To Stay Proceedings [Civ. No. 07-1173, Dkt. #95] is
DENIED; it is further
         O~ERED      that the Individual Defendants' Motion to Dismiss with Prejudice for
Failure to Prosecute [Civ. No. 07-1173, Dkt. #98] is DENIED; and it is further
       ORDERED that Kellmer 111 (Civ. No. 07-1173) is DISMISSED with prejudice as
                                                                ~
to all defendants.
       SO ORDERED.




                                       2